Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues the motivation to combine Hock and Chkautovich relies upon impermissible hindsight, as one of ordinary skill in the art would not seek to make an already operational wrench further operational.
Examiner agrees that a fully operational tool does not a teaching reference to alternatively teach its operation, but points out that the pipe wrench of Hock is only presumed to be operational, and that Hock is silent on certain features that would be integral to the operation of the wrench.  Hock shows an externally threaded shaft suggesting a worm drive and shows a gear surrounding that shaft.  Hock is silent as to the operational details of the wrench.  Chkautovich discloses a similar tool and includes more details as to the specific features of the tool, such as the internal threading on the gear adjusting the position of the movable jaw.  Presuming that Hock’s wrench is operational but not knowing exactly how, one of ordinary skill in the art would find Chkautovich to be instructive in determining the small details that Hock is silent to.  As such, it would be obvious to one of ordinary skill in the art to regard Hock in view of Chkautovich without improper hindsight bias.


Examiner disagrees.  Hock states that keeper 50 doubles as a spacer between plates adjacent port 43, and that keeper body 51 bears slotted bolt holes 52 adapted to receive bolts 42 ([4:18-20]).  Figures 5 and 6 then show the location of keeper 50, port 43, holes 52, and bolts 42 (see below, dashed lines of keeper 50 outlined for clarity).  As the keeper is shown to be adjacent to Hock’s gear, but not shown to interfere with it, the threaded aperture of Chkautovich would not be incompatible with Hock’s gear and shaft, and would further not be incompatible with Hock’s additional plate-and-keeper arrangement.

    PNG
    media_image1.png
    327
    246
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    590
    628
    media_image2.png
    Greyscale

        Location of Keeper 50					Shape of Keeper 50

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hock (US 10,093,001) in view of Chkautovich (US 2014/0373687).
Regarding Claim 1, Hock discloses:
a base (body 32, 4:2) including a drive portion (aperture 43, 4:6), a fastener engaging portion (jaw 31 located directly above bolt 42, 4:2 see Annotated Fig. 4, below), a translating channel (which handle 5 passes through, 3:66 , see Annotated Fig. 4 below), and one or more gear retaining arms (see Annotated Fig. 4 below), the gear retaining arms arranged at an end of the translating channel (located at bottom end of handle, see Annotated Fig. 4 below);
a translating arm including a translating shaft (handle 5, 3:66), a translating fastener engaging portion (jaw 31 attached to handle 5, 4:2), and one or more worm gears arranged on the translating shaft (gear at element 33), the translating shaft being configured to be received by the translating channel of the base (handle 5 goes between plates 34); and
the gear is retained on the translating shaft via the one or more gear retaining arms of the base (see Annotated Fig. 4), and the translating fastener engaging portion of the translating arm is configured to oppose the fastener engaging portion of the base such that a fastener can be retained between the translating fastener engaging portion and the fastener engaging portion of the base (see Fig. 4)
Hock is silent to the gear including a threaded aperture, and the gear being configured to rotatably couple to the one or more worm gears of the translating shaft, however, Hock does show ridges on handle 5 (see Annotated Fig. 5, below) and a gear surrounding those ridges.  Chkautovich is also concerned with pipe wrenches and teaches an internally threaded cylindrical adjuster 5 ([0055]) which receives a stem with inner and outer worm gears (see Fig. 3, below) and adjusts the position of the moveable jaw closer or farther from the fixed jaw through rotation of the adjuster ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gear internal threading and coupling method of Chkautovich to the wrench of Hock in order to make the tool operational as the pipe wrench it is claimed to be.

[AltContent: textbox (Gear Retaining Arm)]
    PNG
    media_image3.png
    589
    1304
    media_image3.png
    Greyscale

Annotated Hock Fig. 4 


    PNG
    media_image4.png
    564
    980
    media_image4.png
    Greyscale

Annotated Hock Fig. 7


    PNG
    media_image5.png
    261
    707
    media_image5.png
    Greyscale
 Chkautovich Fig. 3

Regarding Claim 2, Hock discloses the limitations of Claim 1, as described above, but does not explicitly teach the number of gear retaining arms on the pipe wrench tool.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second gear retaining arm on the bottom of the pipe wrench tool in order to both better secure the gear, as well as to extend the translating channel and better secure the translating arm.

Regarding Claim 5, Hock discloses the limitations of Claim 1, as described above, and further teaches the translating fastener engaging portion and the fastener engaging portion including one or more ridged pads (see ridges on jaws 31, 4:2, Fig. 4).

Regarding Claim 6, Hock discloses the limitations of Claim 1, as described above, but does not explicitly teach the gear including a knurled surface on its exterior.  Chkautovich is also concerned with pipe wrenches and teaches a knurled, internally threaded, cylindrical adjuster [0055].  It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding Claim 7, Hock discloses the limitations of Claim 1, as described above, and further teaches the drive portion being a square drive (…“aperature 43, which would be shaped to snugly receive torso 61.  Torso 61, e.g. could be square…, 6:7-8).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hock (US 10,093,001) (US 10,093,001) in view of Chkautovich (US 2014/0373687) as applied to Claim 1 above, and further in view of Moore (US 1,512,559).
Regarding Claim 3, Hock discloses the limitations of Claim 1, as described above, and further teaches the translating fastener engaging portion including two or more pads (top and side, see Annotated Figure 4 above) but does not explicitly teach  those pads being disposed at an approximately 120-degree angle to each other.  Moore is also concerned with adjustable crow’s foot wrenches and teaches a wrench head wherein the translating fastener engaging portion includes two pads at approximately a 120-degree angle to each other (see Fig. 1, below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the angled pads of Moore to the wrench of Hock in order to make more contact with a hex-headed fastener and prevent distortion of the fastener by crushing the corners.

    PNG
    media_image6.png
    146
    200
    media_image6.png
    Greyscale
Moore Fig. 1

Regarding Claim 4, Hock discloses the limitations of Claim 1, as described above, but does not explicitly teach the translating fastener engaging portion and the fastener engaging portion including one or more flat pads.  Moore is also concerned with wrenches, and teaches an adjustable wrench head with non-ridged jaws (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smooth jaws of Moore to the pipe wrench of Hock in order to save on manufacturing costs when a high-friction ridged surface is unnecessary for the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vinton (US 397,618) teaches a pipe wrench with translating arm, gear, ridged jaws, gear retaining arms, and a handle to grip with.
Coates (US 2,600,617) teaches an adjustable crowfoot wrench with translating arm, 120-degree angles, and a square drive.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723